DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 23-27, 40, 41, and 43-47 are pending. 
3.	Claims 23-27, 40, 41, and 43-47 are examined herein. 
4.	The new claims 44-47 depend from the previously examined claims and would have been examined together with the examined invention.  The new claims are thus directed to an invention that is not patentably distinct from the examined one.
5.	The rejection of claims 23-27, 40, 41, and 43 under 35 U.S.C. 112 first paragraph for containing New Matter is withdrawn in view of Applicant’s argument and upon further consideration. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 44 is directed to the sunflower plant of claim 26 (dependent form claim 23), wherein the plant comprises a phenotype of tolerance to an imidazolinone herbicide.  As set forth in the obviousness rejection below, the mutant AHAS alleles recited in claim 23 confer tolerance to imidazolinones.  Claim 44 thus recites an inherent property of the plant and does not introduce any further structural limitations to said plant beyond the presence of the mutant alleles recited in claim 23.  For this reason, claim 44 fails to properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

10.	Claims 23-27, 40, 41, and 43 remain and claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51).  The instant rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's argument submitted on November 16, 2020 has been fully considered but it is not persuasive.
	The claims are drawn to a sunflower seed comprising a first AHASL1 allele encoding a first AHASL1 protein comprising an alanine to threonine substitution at a position corresponding to positon 7 of SEQ ID NO: 20, and a second allele of said AHASL1 gene, encoding a second AHASL1 protein comprising an alanine to valine substitution at the position corresponding to position 90 of SEQ ID NO: 20 or a proline to leucine substitution at the position corresponding to position 82 of SEQ ID NO: 20, wherein said seed produces extractable seed oil with at least 85% oleic acid; wherein a plant grown from the seed comprises the herbicide-resistance characteristics of a sunflower plant that is heterozygous for the first allele; including wherein the sunflower seed is a descendant of a sunflower plant line GM40 or GM1606.  The claims are drawn to a method for controlling weeds comprising the use of said seed.  
The following is noted with regard to claim interpretation.  With regard to the limitation “herbicide resistance characteristics of a sunflower plant that is heterozygous for the first allele,” the term “first allele” refers to the A122T allele.  Given that claim 23 
Claim 23 also recites “wherein said first allele is an allele of the AHASL gene of line GM40 or GM1660.”  The specification teaches that the herbicide tolerance allele present in said two lines is the A122T mutant AHASL (see page 15, lines 14-33).  Said limitation thus does not introduce any further structural limitations to said allele beyond the substitution expressly recited in the “wherein” clause in line 3 of the claims. 
Claims 24 and 25 require that the claimed seed be a descendant of lines GM40 or GM1606.  The claims, however, do not limit said descendant by a filial generation or by any characteristics other than the presence of the two mutant AHASL1 alleles recited in claim 23.  As a result, claims 24 and 25, as well as 23, will encompass any sunflower seed comprising said alleles and having at least about 85% oleic acid.  It is noted that the only herbicide resistance characteristics described for lines GM40 and GM1606 are those conferred by the presence of the A107T substitution.  
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution; and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining non-transgenic plants with imidazolinone resistance obtained by EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to 
Jander et al do not teach a sunflower seed comprising an AHASL1 allele encoding and AHASL1 protein with the A107T substitution and having at least 85% oleic acid content. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL1 polynucleotide encoding an herbicide resistance AHASL1 protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 (P197L in the Arabidopsis numbering) and an alanine to valine mutation at position 190 (A205V in the Arabidopsis numbering) of AHASL1 confer resistance to imidazolinone and sulfonylurea herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach that the A205V substation in AHASL1 is partially dominant and does not confer complete tolerance to imidazolinones (paragraph spanning pg. 1157 and 1158). 
Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  

RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
CC   -!- CATALYTIC ACTIVITY: 2 pyruvate = 2-acetolactate + CO(2).
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 Mg(2+) ion per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- COFACTOR:
CC       Name=thiamine diphosphate; Xref=ChEBI:CHEBI:58937;
CC         Evidence={ECO:0000256|RuleBase:RU003591};
CC       Note=Binds 1 thiamine pyrophosphate per subunit.
CC       {ECO:0000256|RuleBase:RU003591};
CC   -!- PATHWAY: Amino-acid biosynthesis; L-isoleucine biosynthesis; L-
CC       isoleucine from 2-oxobutanoate: step 1/4.
CC       {ECO:0000256|RuleBase:RU003591}.
CC   -!- PATHWAY: Amino-acid biosynthesis; L-valine biosynthesis; L-valine
CC       from pyruvate: step 1/4. {ECO:0000256|RuleBase:RU003591}.
CC   -!- SIMILARITY: Belongs to the TPP enzyme family.
CC       {ECO:0000256|RuleBase:RU362132}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
DR   ProteinModelPortal; Q5VB49; -.
DR   UniPathway; UPA00047; UER00055.
DR   UniPathway; UPA00049; UER00059.
DR   GO; GO:0003984; F:acetolactate synthase activity; IEA:UniProtKB-EC.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0000287; F:magnesium ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0030976; F:thiamine pyrophosphate binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0009097; P:isoleucine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   GO; GO:0009099; P:valine biosynthetic process; IEA:UniProtKB-UniPathway.
DR   InterPro; IPR012846; Acetolactate_synth_lsu.
DR   InterPro; IPR029035; DHS-like_NAD/FAD-binding_dom.
DR   InterPro; IPR029061; THDP-binding.
DR   InterPro; IPR012000; Thiamin_PyroP_enz_cen_dom.
DR   InterPro; IPR012001; Thiamin_PyroP_enz_TPP-bd_dom.
DR   InterPro; IPR000399; TPP-bd_CS.
DR   InterPro; IPR011766; TPP_enzyme-bd_C.
DR   Pfam; PF02775; TPP_enzyme_C; 1.
DR   Pfam; PF00205; TPP_enzyme_M; 1.
DR   Pfam; PF02776; TPP_enzyme_N; 1.

DR   SUPFAM; SSF52518; SSF52518; 2.
DR   TIGRFAMs; TIGR00118; acolac_lg; 1.
DR   PROSITE; PS00187; TPP_ENZYMES; 1.
PE   3: Inferred from homology;
KW   Amino-acid biosynthesis {ECO:0000256|RuleBase:RU003591};
KW   Branched-chain amino acid biosynthesis
KW   {ECO:0000256|RuleBase:RU003591};
KW   Magnesium {ECO:0000256|RuleBase:RU003591};
KW   Metal-binding {ECO:0000256|RuleBase:RU003591};
KW   Thiamine pyrophosphate {ECO:0000256|RuleBase:RU362132};
KW   Transferase {ECO:0000256|RuleBase:RU003591,
KW   ECO:0000313|EMBL:AAT07322.1}.
FT   DOMAIN       83    247       TPP_enzyme_N. {ECO:0000259|Pfam:PF02776}.
FT   DOMAIN      275    407       TPP_enzyme_M. {ECO:0000259|Pfam:PF00205}.
FT   DOMAIN      469    624       TPP_enzyme_C. {ECO:0000259|Pfam:PF02775}.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 40;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 20, and also makes obvious the genus of nucleic acid sequences encoding it. 
	Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other 
	Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%) (Abstract; pg. 41, both col.). 
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of any sunflower plant, including a sunflower plant whose seeds have oleic acid content of at least 85%, such as the plants of Fernandez-Martinez.  
It would have been obvious to use the introgression methods taught by Kolkman et al, and to cross the resultant sunflower plants comprising the A107T mutation with a sunflower plant comprising the A190V substitution, as taught by Kolkman et al, thus obtaining sunflower plants comprising these two mutations on different AHASL1 alleles.  
It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, as suggested by Jander and as a matter of routine industry practice.  Obtaining the seeds of said plants would have been obvious given that sunflower is a seed crop.
Given the teachings of Kmiec et al and Jander et al, and given the routine nature of the introgression methods of Kolkman et al, one would have had reasonable expectation of success in obtaining said plants comprising two AHASL1 alleles each comprising a different herbicide resistance mutation.

Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al, followed by a routine breeding method, including that taught by Kolkman et al to arrive at the instant invention. 

Response to Arguments. 
Applicant argues that Jander et al do not teach a sunflower plant comprising both of the claimed mutant AHASL alleles (page 14 of the Remarks).  Applicant argues that Kolkman et al do not teach said sunflower plant either, and do not teach the recited phenotype (page 15).  Applicant argues that Kmiec et al do not remedy the deficiencies of Jander et al, that Kmiec et al teach a large number of plant species, and that “sunflower is only mentioned with respect to oligonucleotides that can be used to produce plants with reduced palmitate in seed oil” (pages 15-16).  Applicant argues that “Jander … is not properly enabled” (page 17).  Applicant argues that Fernandez-Martinez et al do not teach the claimed plant (page 18). 

Applicant’s argument is not found to be persuasive.  To the extent that Applicant’s remarks reiterate the previously submitted arguments, they were addressed in detail in the previous Office Actions and remain unpersuasive for the reasons of record.  
In response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
To the extent that Applicant’s argument is directed to the cited references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the fact that Jander et al do not expressly teach a sunflower plant comprising the two mutant AHASL1 alleles does not make the argument persuasive, because said plant would have been obvious in view of the combined teachings of the cited art. 
With regard to the inoperability of the teachings of Jander et al, Applicant’s argument is not found to be persuasive.  Applicant provided no factual evidence in support of the argument.  A showing of inoperability of prior art reference requires factually supported, objective evidence, such as that presented in an expert declaration.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c); see also MPEP 716.07.  
With regard to Kmiec et al, the argument is not persuasive.  An argument directed to the non-obviousness of a species when prior art teaches genus may only be persuasive when the prior art “does not expressly disclose the particular claimed species or subgenus” See MPEP 2144.08(I).  In the instant case, Kmiec et al expressly suggest using sunflower in their method (paragraph 0019).  
It is noted that the EMS-based mutagenesis and herbicide selection method of Jander et al is an art-standard method of introducing known herbicide tolerance substitutions into AHASL.  Besides the method of Jander et al, one would have been able to predictably introduce the two claimed individual substitutions using the method of Kmiec et al.  As with the teachings of Jander et al, Applicant has failed to supply any evidence challenging the operability of Kmiec et al.  On the other hand, Kmiec et al expressly teach applying their method to sunflower (paragraph 0019). 
Applicant’s argument directed to hindsight reasoning is not persuasive either.  It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  MPEP 2145(X)(A).  In the instant case, all individual elements of the prima facie obvious for the reasons set forth above.  The rejection is maintained. 

11.	Claims 45-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), and Fernandez-Martinez et al (Euphytica (1989) 41:39-51), as applied to claim 23, and further in view of Garcia-Torres et al (Weed Technology (1995) 9:819-824).  
	The claims are directed to the sunflower seed of claim 23, further comprising an effective amount of an AHAS inhibiting herbicide, including an imidazolinone, on the surface. 
	The teachings of Jander et al, Kolkman et al, Kmiec et al, and Fernandez-Martinez et al are set forth above.  The references do not expressly teach a sunflower seed comprising a herbicide coating. 
	Garcia-Torres et al teach pre-emergent application of imazethapyr, imazapyr, and chlorsulfuron in sunflower to control broomrape, a parasitic plant (Garcia-Torres et al, Abstract). 
	At the time the invention was made, it would have been prima facie obvious to modify the seeds made obvious by the teachings of Jander et al, Kolkman et al, Fernandez-Martinez et al, and Kmiec et al by coating them with any appropriate AHAS inhibitor herbicide, including those taught by Garcia-Torres.  One would have been motivated to do so in order to protect the sunflower seeds, pre-emergence, from broomrape, a common sunflower parasite. 
Conclusion
12.	No claims are allowed
13.	 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662